Per Curiam:

This was a foreclosure proceeding in which the mortgagors and the second mortgagee were defendants. The court determined that the mortgage first made was a prior, subsisting mortgage, and declared it to be a first lien upon the mortgaged land.
Several objections are made to the rulings of the court, but in them we find nothing of a substantial character, or which is deserving of special comment. There was abundant legal evidence to sustain the finding of the court, and the claim that the amount of recovery was too large is not available for the reason that it was not alleged as a cause for a new trial.
Under the recent act of the legislature a full opinion and syllabus are not required in every case, and are only required to be prepared and published where the decisions will add something to the jurisprudence of the state and are deemed to be of sufficient value for publication. (Laws of 1895, ch. 96, § 16.) The judgment of the district court will be affirmed.